Citation Nr: 0918667	
Decision Date: 05/19/09    Archive Date: 05/26/09

DOCKET NO.  06-15 422	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a chronic disability 
manifested by memory loss, to include as due to an 
undiagnosed illness, or as a result of exposure to radiation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tressa J. Gill, Associate Counsel





INTRODUCTION

The Veteran had active service from March 1986 to May 1996, 
which included service in Southwest Asia during the Persian 
Gulf War.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which denied the benefit sought on appeal.  


FINDINGS OF FACT

1.  All evidence necessary to decide the claim has been 
obtained; the Veteran has been provided notice of the 
evidence necessary to substantiate his claim and has been 
notified of what evidence he should provide and what evidence 
VA would obtain; there is no indication that the Veteran has 
evidence pertinent to his claim that he has not submitted to 
VA.  

2.  The competent evidence does not demonstrate treatment for 
memory loss during service or until several years thereafter, 
and no medical evidence causally relates any current memory 
loss disability to active service.  

3.  The Veteran has received various diagnoses, including 
normal pressure hydrocephalus (NPH), ventricular enlargement, 
dementia and amnesia.


CONCLUSIONS OF LAW

A chronic disability manifested by memory loss was not 
incurred in or aggravated by active service, nor may 
psychoses be presumed to have been incurred therein.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103, 5103A, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304, 3.306, 3.307, 3.309, 3.311 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A.  
§§ 5102, 5103, 5103A, 5107 (West 2002).  The VCAA provides, 
among other things, for notice and assistance to VA claimants 
under certain circumstances.  VA has issued final rules 
amending its adjudication regulations to implement the 
provisions of the VCAA.  See generally 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a).  The intended effect of these 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits or who 
attempts to reopen a previously denied claim.

In order to be consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), VCAA notice must: (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; and (3) inform the claimant about the information 
and evidence the claimant is expected to provide.

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include:  1) veteran status; 2) existence of a disability; 
(3) a connection between the Veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  The Court held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must indicate that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.

The Board finds that VA has met these duties with regard to 
the claim adjudicated in this decision.  There is no issue as 
to providing an appropriate application form or completeness 
of the application.  The Veteran was issued a VCAA 
notification letter in November 2004, which informed him of 
the evidence needed to substantiate his claim, the avenues by 
which he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  See Beverly v. Nicholson, 19 Vet. App. 394, 403 
(2005); Mayfield v. Nicholson, 19 Vet. App. 103, 109-12 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).  In March 2006 the Veteran was provided a letter with 
notice regarding the evidence and information needed to 
establish disability ratings and effective dates, as outlined 
in Dingess. 

In March 2006 the RO mailed the Veteran a Gulf War 
undiagnosed illness letter, informing him of the type of 
evidence he needed to submit in order to fall under the Gulf 
War presumption for an undiagnosed illness.  38 C.F.R. 
§ 3.317.  However, the RO never mailed the Veteran a letter 
regarding how to establish his claim of memory loss due to 
ionizing radiation exposure.  38 C.F.R. § 3.311.  
Nevertheless, this omission does not prejudice the Veteran, 
because the RO and the VA examiners had his service treatment 
records that confirmed his exposure to ionizing radiation.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II), the Court held, in part, that a VCAA notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the VCAA letter noted above was issued prior to 
the February 2005 rating decision on appeal; thus, VCAA 
notice was timely.

With respect to the Dingess requirements, the November 2004 
letter failed to provide notice of the type of evidence 
necessary to establish a disability rating or effective date 
for the claim on appeal, and although the Veteran was later 
provided such notice, this notice was not timely.  See 
Mayfield v. Nicholson, 20 Vet. App. 537, 541-42 (2006) 
(Mayfield III).  The Board finds, however, that such failure 
is harmless.  The Veteran has not demonstrated or even pled 
prejudicial error, and, as will be explained below in greater 
detail, the preponderance of the evidence is against the 
Veteran's claim.  Thus, any questions as to the appropriate 
disability rating or effective date to be assigned are moot.  
See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The Board also finds that all necessary assistance has been 
provided to the Veteran.  The evidence of record includes 
service treatment records and private and VA medical records.  
Moreover, the Veteran was afforded a VA examination in 
February 2008 during which a VA examiner considered the 
etiology of the claimed memory loss disability.

In view of the foregoing, the Board finds that VA has 
fulfilled its duty to notify and to assist the Veteran in the 
claim under consideration.  Adjudication of the claim at this 
juncture, without directing or accomplishing any additional 
notification and/or development action, poses no risk of 
prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384, 
395 (1993).

Law and Regulations

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or from aggravation of a preexisting 
injury suffered or disease contracted in the line of duty.  
See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Direct service connection generally requires evidence of a 
current disability with a relationship or connection to an 
injury or disease or some other manifestation of the 
disability during service.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000).  Where the determinative issue 
involves medical causation or a medical diagnosis, there must 
be competent medical evidence to the effect that the claim is 
plausible; lay assertions of medical status do not constitute 
competent medical evidence.  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).

The nexus between service and the current disability can be 
satisfied by medical or lay evidence of continuity of 
symptomatology and medical evidence of a nexus between the 
present disability and the symptomatology.  See Voerth v. 
West, 13 Vet. App. 117 (1999).

Regulations provide that certain chronic diseases, including 
psychoses, will be considered to have been incurred in or 
aggravated by service even though there is no evidence of 
such disease during the period of service.  See C.F.R. 
§§ 3.307, 3.309.  In order for the presumption to apply, the 
evidence must indicate that memory loss, or psychoses, became 
manifest to a compensable (10 percent) degree within one year 
of separation from service.  See 38 C.F.R. §§ 3.307, 
3.309(a).

A disorder may be service connected if the evidence of record 
reveals that the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Evidence that relates the current 
disorder to service must be medical unless it relates to a 
disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495-97.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  38 
C.F.R. § 3.303(b).  Disorders diagnosed after discharge may 
still be service connected if all the evidence, including 
pertinent service records, establishes that the disorder was 
incurred in service.  38 C.F.R. § 3.303(d).

In addition, service connection may be established for a 
Persian Gulf veteran who exhibits objective indications of 
chronic disability which cannot be attributed to any known 
clinical diagnosis, but which instead results from an 
undiagnosed illness, or chronic fatigue syndrome, 
fibromyalgia or irritable bowel syndrome, that became 
manifest either during active service in the Southwest Asia 
theater of operations during the Persian Gulf War, or to a 
degree of 10 percent or more not later than December 31, 
2011.  See 38 C.F.R. § 3.317(a)(1).  A "Persian Gulf veteran" 
is one who served in the Southwest Asia theater of operations 
during the Persian Gulf War.  See 38 C.F.R. § 3.317.

Objective indications of a chronic disability include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  See 
38 C.F.R. § 3.317(a)(3).  Disabilities that have existed for 
six months or more and disabilities that exhibit intermittent 
episodes of improvement and worsening over a 6-month period 
will be considered chronic.  See 38 C.F.R. § 3.317(a)(4).

The term "medically unexplained chronic multisymptom illness" 
means a diagnosed illness without conclusive pathophysiology 
or etiology, that is characterized by overlapping symptoms 
and signs and has features such as fatigue, pain, disability 
out of proportion to physical findings, and inconsistent 
demonstration of laboratory abnormalities.  Chronic 
multisymptom illnesses of partially understood etiology and 
pathophysiology will not be considered medically unexplained.  
See 38 C.F.R. § 3.317(a)(2)(ii).

With claims based on undiagnosed illness, the veteran is not 
required to provide competent evidence linking a current 
disability to an event during service.  Gutierrez v. 
Principi, 19 Vet. App. 1 (2004).  Signs or symptoms that may 
be a manifestation of an undiagnosed illness or a chronic 
multi-symptom illness include: fatigue, unexplained rashes or 
other dermatological signs or symptoms, headache, muscle 
pain, joint pain, neurological signs or symptoms, 
neuropsychological signs or symptoms, signs or symptoms 
involving the upper or lower respiratory system, sleep 
disturbances, gastrointestinal signs or symptoms, 
cardiovascular signs or symptoms, abnormal weight loss, and 
menstrual disorders.  See 38 C.F.R. § 3.317(b).

Additionally, service connection for a condition that is 
claimed to be attributable to ionizing radiation exposure 
during service may be established in one of three different 
ways, which have been outlined by the Court.  See Davis v. 
Brown, 10 Vet. App. 209, 211 (1997); Ruker v. Brown, 10 Vet. 
App. 67, 71 (1997).

First, where it is contended that disease developed as a 
result of exposure to ionizing radiation during service, 
service incurrence may be presumed under 38 U.S.C.A. § 
1112(c) and 38 C.F.R. § 3.309(d) for veterans who 
participated in defined radiation risk activities and have 
certain diseases.  Second, service connection may be 
established under 38 C.F.R. § 3.303(d) with the assistance of 
the procedural advantages prescribed in 38 C.F.R. § 3.311 if 
certain conditions are met.  Third, direct service connection 
can be established under 38 C.F.R. § 3.303(d) by showing that 
the disease was incurred during or aggravated by service 
without regard to the statutory presumptions.  See Combee v. 
Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994).

As it applies to 38 U.S.C.A. § 1112(c) and 38 C.F.R. § 
3.309(d), the term "radiation-exposed veteran" means a 
veteran who participated in a "radiation-risk activity."  38 
U.S.C.A. § 1112(c)(3)(A); 38 C.F.R. § 3.309(d)(3)(i).  The 
term "radiation-risk activity" means: onsite participation in 
a test involving the atmospheric detonation of a nuclear 
device; the occupation of Hiroshima or Nagasaki, Japan, 
during the period beginning on August 6, 1945, and ending on 
July 1, 1946; internment as a prisoner of war of Japan during 
World War II resulting in an opportunity for exposure to 
radiation comparable to those occupying Hiroshima or 
Nagasaki; certain service on the grounds of a gaseous 
diffusion plant in Paducah, Kentucky, Portsmouth, Ohio, or at 
area K25 at Oak Ridge, Tennessee; or certain service on 
Amchitka Island, Alaska.  See 38 U.S.C.A. § 1112(c)(3)(B); 38 
C.F.R. § 3.309(d)(3)(ii).

As noted above, in radiation claims, the second approach is 
found in 38 C.F.R. § 3.311.  To consider a claim under § 
3.311, the evidence must show the following: (1) the veteran 
was exposed to ionizing radiation in service; (2) he 
subsequently developed a radiogenic disease; and (3) such 
disease first became manifest within a period specified by 
the regulation. 38 C.F.R. § 3.311(b).  If any of the 
foregoing three requirements has not been met, service 
connection for a disease claimed as secondary to exposure to 
ionizing radiation cannot be granted under 38 C.F.R. § 3.311.  
38 C.F.R. § 3.311(b)(1)(iii).  For purposes of 38 C.F.R. § 
3.311, the term "radiogenic disease" means a disease that may 
be induced by ionizing radiation. 38 C.F.R. § 3.311(b)(2).

The regulation states that the term radiogenic disease shall 
include: (i) All forms of leukemia except chronic lymphatic 
(lymphocytic) leukemia; (ii) Thyroid cancer; (iii) Breast 
cancer; (iv) Lung cancer; (v) Bone cancer; (vi) Liver cancer; 
(vii) Skin cancer; (viii) Esophageal cancer; (ix) Stomach 
cancer; (x) Colon cancer; (xi) Pancreatic cancer; (xii) 
Kidney cancer; (xiii) Urinary bladder cancer; (xiv) Salivary 
gland cancer; (xv) Multiple myeloma; (xvi) Posterior 
subcapsular cataracts; (xvii) Non-malignant thyroid nodular 
disease; (xviii) Ovarian cancer; (xix) Parathyroid adenoma; 
(xx) Tumors of the brain and central nervous system; (xxi) 
Cancer of the rectum; (xxii) Lymphomas other than Hodgkin's 
disease; (xxiii) Prostate cancer; and (xxiv) Any other 
cancer. 38 C.F.R. § 3.311(b)(2).

If a claim is based on a disease other than one listed in the 
previous paragraph, VA shall nevertheless consider the claim 
under 38 C.F.R. § 3.311, provided the claimant has cited or 
submitted competent scientific or medical evidence that the 
claimed condition is a radiogenic disease. 38 C.F.R. § 
3.311(b)(4).

Section 3.311(a) calls for the development of a radiation 
dose assessment where it is established that a radiogenic 
disease first became manifest after service, where it was not 
manifest to a compensable degree within any applicable 
presumptive period specified in either 38 C.F.R. § 3.307 or § 
3.309, and where it is contended that the disease is a result 
of ionizing radiation in service.

Finally, in ionizing radiation claims, direct service 
connection can be established by "showing that the disease or 
malady was incurred during or aggravated by service," a task 
which "includes the difficult burden of tracing causation to 
a condition or event during service."  See Combee v. Brown, 
34 F.3d 1039, 1043 (Fed. Cir. 1994).

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. 
§ 3.102.  

Factual Background

The Veteran contends that he has memory loss as a result of 
his active service.  Specifically, he asserts that his memory 
loss began during service and possibly as a result of service 
in Southwest Asia during the Persian Gulf War.  The Veteran's 
service in Southwest Asia is confirmed by his receipt of the 
Southwest Asia Service Medal.

A private medical record dated in 1978 indicates that the 
Veteran had fallen 14 feet and had struck his head, but the 
neurological examination was normal.  

The service treatment records are negative for a head injury, 
and are similarly negative for complaints or treatment 
referable to memory loss.  Head and neurologic findings were 
consistently noted as normal during in-service objective 
examinations, to include upon entrance.  In a March 1987 
report of medical history, the Veteran answered "no" and 
"don't know" to having had a head injury.  His service 
treatment records show that he was in a car accident in April 
1991, but he had no complaints or reported injuries.  In 
November 1992 he again denied a history of head injury and 
anemia.  Separation examination was normal and past head 
injury was denied at that time.  Memory loss was consistently 
denied in reports of medical history throughout active 
service.  

The Veteran's service treatment records further show that he 
was exposed to ionizing radiation from October 1987 to 
February 1993 and had to be examined to determine the extent 
of exposure.  As of February 1993, the Veteran had a lifetime 
total level of 00.119, and 85.000 is the level that is 
permissible throughout a lifetime.  

Following separation from active service, VA outpatient 
records dated in July 1999 reflect complaints of memory loss.  
In August 1999 the Veteran specified that his problem of 
forgetfulness and blackouts dated back to 1992.  He stated 
that he had received numerous blows to his head, as he was a 
boxer and also got into fights with bouncers.  His service 
treatment records noted a boxing injury to his hand in 
January 1989, but there is no record of a head injury.  
During the August 1999 examination he also reported being 
struck in the head with a baseball bat as a child.  

At the time of the August 1999 VA outpatient appointment, the 
Veteran worked as a janitor and was exposed to fumes.  The 
Veteran denied alcohol and substance abuse, but later that 
month stated that his past alcohol abuse was under control.  
Additionally, the Veteran related that his job in Desert 
Storm was classified and exposed him to chemicals, but he was 
not in combat.  However, in the August 2007 VA mental 
disorders examination the Veteran stated that he was in 
combat from March to November 1991 and made many trips to an 
area about 50 miles from Kuwait City.  

While continuing treatment at VA, an October 1999 CAT scan 
showed mild to moderate dilatation of the Veteran's 
ventricular system without a midline shift or compression, 
and the VA physician concluded that the CAT scan showed 
normal pressure hydrocephalus (NPH).  In June and December 
2000, the Veteran's VA physicians continued to note the 
Veteran's history of memory loss due to NPH.  In March 2001, 
the VA medical records showed that the Veteran had dementia 
and memory impairment as a result of NPH.  

In May 2001, the Veteran was seen for a neurology consult at 
the VA medical center in Albuquerque.  The examiner recorded 
the Veteran's Desert Storm history of toxin exposure due to 
special weapons that included chemical, nuclear, and 
biological.  The Veteran scored a 30/30 on the MMSE (mini-
mental state examination).  Additionally, the Veteran did not 
have a change in gait or urine, as often occurs in people 
with NPH, so the examiner ruled out NPH.  The examiner 
suggested that the Veteran may have long-standing, well 
compensated ventricular enlargement of unknown etiology.  The 
examiner recommended a sleep study to rule out obstructive 
sleep apnea; he also recommended a psychological examination.  

In July 2001 the Veteran had a neurological disorders VA 
examination at the Big Spring VA medical center.  The 
examiner noted that a recent CAT scan done in response to a 
complaint of increasing episodes of memory loss was 
consistent with a diagnosis of NPH.  

In January 2002 the Veteran had a follow-up neurology consult 
at the Albuquerque VA.  The Veteran reported that his memory 
problem began in 1992 and seemed to be getting worse, as more 
people had pointed it out to him recently.  He stated that 
sometimes he lost a whole day, forgot conversations, and did 
not remember driving home.  He related chemical, specifically 
lead-based paint and solvents, exposure during his military 
service.  The examiner recorded that the Veteran had episodic 
memory lapses of an uncertain etiology.  The MRI showed an 
enlarged ventricle but no transependymal flow.  The examiner 
did not know how the diagnosis of NPH became associated with 
his claims file.  The examiner also thought that the 
Veteran's discrete episodes of memory lapse were not 
consistent with the diagnosis of dementia also found within 
his medical chart.  Additionally, the Veteran's MMSE had not 
changed from his May 2001 visit, which showed 30/30.  The 
examiner felt that an evaluation for sleep apnea would be 
warranted, but there is no indication that a sleep study was 
ever done.  The neurologist also recommended a psychological 
evaluation regarding the Veteran's hallucinations.  

In January 2004 an Odessa VA physician diagnosed the Veteran 
with amnestic spells, and in February 2004 another VA 
examiner diagnosed the Veteran with amnesia.  During the 
appointment the Veteran's girlfriend confirmed that he had 
loss of memory lasting 30 minutes.  The Veteran also had 
abnormal perception, as he reported hallucinating about 
people and animals.  

In March 2004, another Odessa VA examiner noted that the 
Veteran could have dementia.  In September 2004, the Veteran 
still had headaches and memory loss.  

In the Veteran's February 2006 notice of disagreement (NOD), 
he stated that he sought medical help while in the Navy and 
that he was told while stationed at Polaris Missile Facility 
in Atlantis, South Carolina that it was not a big deal and 
that he should not worry about it as many people in the 
military [have memory loss].  In the Veteran's May 2006 
substantive appeal (VA Form 9), he stated that he sought help 
for his memory loss while in service and that he was told to 
wait to go to a VA facility after he was discharged.  The 
Veteran claimed that he received flyers in the mail that 
explained what ionizing radiation does to a person, but every 
time he brought it up, no one would consider it.  He said 
that there are no records of the shots he received or of the 
weapons he took apart and reassembled.  

In August 2007 the Veteran had a mental disorders VA 
examination in Big Spring.  The examiner reviewed the 
Veteran's claims file and medical records; during the 
examination the Veteran's remote and recent memory were both 
normal.  However, the examiner found that the Veteran's 
immediate memory was mildly impaired.  The examiner stated 
that the Veteran's responses on the Structured Inventory of 
Malingered Symptomatology (SIMS) suggested significant 
symptom amplification, especially in the areas of psychosis, 
low IQ, and amnestic disorder.  The examiner recommended a 
neuropsychological evaluation in order to establish a 
definitive diagnosis.  The examiner found that the Veteran 
also amplified his responses to the Personality Assessment 
Inventory (PAI) and that the Veteran may have a tendency to 
somaticize his psychosocial distress.  The Veteran reported 
increased absenteeism from work due to his headaches and 
memory problems.  

Also in August 2007, the Veteran had a Gulf War Guidelines 
examination.  The Veteran attributed his inability to 
remember details to his ongoing memory loss.  The Veteran 
reported a history of memory loss, confusion, sleep 
impairment, panic attacks, depression, loss of control and 
potential for violence, anxiety, and suicidal symptoms.  The 
neurologic examination showed that the Veteran's 
coordination, orientation, memory, and speech were normal.  
This examination suggested syphilis as another possible means 
of memory loss, because of the Veteran's symptoms of memory 
loss, loss of inhibition (anger), the atypical presentation 
of the neuropathy and atypical description of his headaches.  
The examiner could not find any tests for syphilis in the 
Veteran's records.  

In February 2008 the Veteran had another mental disorders VA 
examination.  The Veteran appeared to malinger and exaggerate 
the SIMS and PAI tests again.  He reported his exposure to 
radiation during his tour of duty, but the examiner, after a 
review of the claims file, concluded that the Veteran's 
memory loss was not caused by his radiation exposure during 
his military service.  The examiner provided the following 
reasons for the conclusion:  malingering found during 
psychological testing; has carried the same job (as a postal 
worker) for the past 10 to 20 years without problems with 
memory; easily recalled events with dates from across his 
lifespan; his thoughts were clear, coherent, logical, and 
goal-directed; his visual hallucinations are highly unusual 
to the point of probably being fabricated.  

Analysis

The preponderance of the evidence is against a finding of 
service connection for a disability manifested by memory 
loss, memory loss due to an undiagnosed illness, and memory 
loss caused by ionizing radiation exposure.  

At the outset, the Board recognizes that some evidence of 
record, including 1978 private treatment reports, suggests 
that a head injury preexisting active service.  In this 
regard, it is noted that a veteran will be considered to have 
been in sound condition when examined, accepted and enrolled 
for service, except as to defects, infirmities, or disorders 
noted at the time of the examination, acceptance, and 
enrollment into service, or where clear and unmistakable 
evidence demonstrates that the injury or disease existed 
before acceptance and enrollment and was not aggravated by 
such service.  See 38 U.S.C.A. § 1111.

As previously noted, the Veteran's enlistment examination 
showed no residuals of a head injury.  Thus, the presumption 
of soundness operates.  Moreover, given the absence of 
records showing chronic residuals of head trauma prior to 
service, there is no clear and unmistakable evidence of a 
preexisting disability to rebut the presumption.  
Accordingly, the appropriate question for consideration is 
whether a disability manifested my memory loss was incurred 
in, rather than aggravated by, active service.

The Veteran was not diagnosed with a memory loss disorder 
while in service, and the service treatment records are 
absent for treatment of any head injury.  The Veteran was 
treated for a hand injury from boxing while in service, but 
there are no records of treatment for any related head 
injuries.  Therefore, the service treatment records do not 
show that a memory loss disability was incurred during active 
duty.  However, this does not in itself preclude a grant of 
service connection.  Indeed, service connection may also be 
granted for any disease diagnosed after discharge when all of 
the evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d).  Nevertheless, a review 
of the post-service evidence does not lead to the conclusion 
that any current memory problems are causally related to 
active service, for the reasons discussed below.  

The post-service evidence does not show documented treatment 
for memory loss until 1999, 3 years following discharge.  In 
this regard, evidence of a prolonged period without medical 
complaint, and the amount of time that elapsed since military 
service, can be considered as evidence against the claim.  
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

It is acknowledged that the Veteran has stated that he had 
experienced memory problems dating back to 1992.  Moreover, 
he is competent to report observable symptomatology.  Layno 
v. Brown, 6 Vet. App. 465 (1994).  However, given the absence 
of complaints prior to 1999, the Veteran's statements are not 
found to be credible here.  Indeed, he expressly denied 
memory problems in reports of medical history completed 
between 1992 and 1999, which directly contradicts his current 
assertions as to the onset of his symptoms.  Thus, while 
sincere in his beliefs, it appears the Veteran's present 
recollection as to when his symptoms began is not reliable 
here.  Moreover, no competent evidence relates the current 
memory loss to any injury in service.  Furthermore, the 
Veteran has not been shown to possess the requisite medical 
training or credentials needed to render a competent opinion 
as to medical causation.  Accordingly, his lay opinion does 
not constitute competent medical evidence and lacks probative 
value.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  That is, in the Board's judgment, the Veteran's 
memory loss cannot be diagnosed by a layperson.  See Jandreau 
v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Thus, an award 
of direct service connection on the basis of head trauma is 
not warranted here.

Additionally, the Veteran is not entitled to service 
connection for memory loss on a presumptive basis for chronic 
disease because, his memory loss symptoms have not been shown 
to be a psychosis as contemplated under 38 C.F.R. § 3.384.  
In any event, such memory loss was not manifested within one 
year of separation of service.  38 C.F.R. §§ 3.307, 3.309 
(2008).  Although the Veteran states that he sought treatment 
for memory loss in service, there is no record of the Veteran 
seeking such treatment until 1999, which was several years 
after service.  

Under 38 C.F.R. § 3.317, a Persian Gulf veteran with an 
undiagnosed illness evidenced by objective indications of a 
chronic disability can be entitled to presumptive service 
connection.  In order to qualify, the Veteran needs objective 
evidence of only his current disorder and not of a link to 
service, perceptible to an examining physician.  See 38 
C.F.R. § 3.317(a)(3); Gutierrez v. Principi, 19 Vet. App. 1 
(2004).  The October 1999 CAT scan and January 2002 MRI of 
the Veteran's brain constitute objective evidence as well as 
the Veteran's girlfriend's statement to his physician in 
January 2004 that she observed his memory loss.  

The Veteran has had symptoms, such as headaches, neurological 
and neuropsychological signs and symptoms, and sleep 
disturbances, which could be manifestations of an undiagnosed 
illness.  See 38 C.F.R. § 3.317(b).  However, the 
neurological and neuropsychological signs of memory loss were 
disputed among the physicians who examined him.  For example, 
VA physicians have diagnosed him with different disorders, 
including NPH, ventricular enlargement, dementia, and 
amnesia.  Although the physicians cannot reach agreement on 
what the proper diagnosis is, the fact that the disorder 
manifested by memory loss is capable of diagnosis and is not 
"medically unexplained" in this case invalidates the 
presumption of service connection based on his service in the 
Persian Gulf War.  Additionally, the August 2007 Gulf War 
Guidelines examination showed that the Veteran's memory was 
normal, and the examiner did not diagnose the Veteran with 
any disorder.  Furthermore, the most recent VA psychological 
examination in August 2008 revealed that the Veteran may be 
faking or exaggerating his test results to show that he has 
memory loss.  In sum, the evidence does not establish either 
an "undiagnosed illness" or that the memory loss is a 
manifestation of a chronic multisymptom illness under 
38 C.F.R. § 3.317(a)(4)(C)(ii).  

The Veteran has also asserted that his memory loss is due to 
exposure to ionizing radiation.  In this vein, the service 
treatment records do show that he sustained exposure to 
ionizing radiation.  However, the amount of his exposure, as 
measured in February 1993, was only 00.119, and a person is 
able to be exposed to 85.00 throughout a lifetime.  There is 
no evidence that proves that the amount to which he was 
exposed could have caused memory loss.  

Furthermore, entitlement for service connection based on 
exposure to ionizing radiation is only presumed for certain 
disabilities, and memory loss is not one of the disabilities.  
38 C.F.R. § 3.311(b)(2).  Memory loss is also not included 
among the presumptive disabilities for radiation-exposed 
Veteran's under 38 C.F.R. § 3.309(d)(2).  The Veteran could 
still be entitled to service connection if competent 
scientific or medical evidence showed that memory loss was a 
radiogenic disease; however, there is no such evidence.  
38 C.F.R. § 3.311(b)(4).  

The Board is cognizant that the Veteran contends that he has 
disabilities attributable to exposure to ionizing radiation 
during service or, in the alternative, that he now manifests 
a medical condition that is the etiological result of his 
active service.  The Veteran, however, has not been shown to 
possess the requisite medical training or credentials needed 
to render either diagnoses or competent opinion as to medical 
causation.  Accordingly, his lay opinion does not constitute 
competent medical evidence and lacks probative value.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

After consideration of all the evidence of record, the Board 
finds that the preponderance of the evidence is against the 
claim.  Therefore, the benefit of the doubt doctrine is not 
applicable, and the claim for service connection for a 
disability manifested by memory loss, memory loss due to an 
undiagnosed illness, and memory loss caused by exposure to 
ionizing radiation must be denied.  See 38 U.S.C.A. § 
5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. 
Cir. 2001) (holding that "the benefit of the doubt rule is 
inapplicable when the preponderance of the evidence is found 
to be against the claimant"); Gilbert v. Derwinski, 1 Vet. 
App. 49, 56 (1990).


ORDER

Entitlement to service connection for a chronic disability 
manifested by memory loss is denied.  



____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


